Citation Nr: 1539649	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  13-31 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for gout of the bilateral feet, to include as secondary to service-connected recurrent nephrolithiasis with urethral stricture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to January 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Board notes that this appeal has been processed through the VBMS electronic paperless appeals processing system.  In addition, there is a Virtual VA paperless claims file associated with the Veteran's appeal, which includes additional VA treatment records from January 2013 to June 2014.


FINDING OF FACT

The Veteran's gout of the bilateral feet was not incurred in or aggravated by his active duty service; it did not manifest within one year of his separation of service; and it was not proximately due to, or permanently aggravated by, his service-connected recurrent nephrolithiasis with urethral stricture.  


CONCLUSION OF LAW

The criteria to establish service connection for gout of the bilateral feet, to include as secondary to service-connected recurrent nephrolithiasis with urethral stricture, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied by an October 2009 letter.

The Board also concludes that the duty to assist has been satisfied as all pertinent service records, post-service treatment records, and lay statements are in the claims file.  The Veteran was afforded a VA examination in October 2009.  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.

I. Service Connection

The Veteran asserts that his gout of the bilateral feet was a secondary disability of his kidney stones, which are currently service-connected as recurrent nephrolithiasis with urethral stricture.  See August 2009 statement.  Specifically, he asserts that his  VA treating physician told him that he had uric acid in his feet and that his kidneys were not cleaning the acid out.  In addition, he argued that the medication used to treat his gout, Allopurinol, was also used to treat kidney stones.  He provided the medication information for Allopurinol which indicated that increased uric acid can cause gout and kidney problems.  See October 2010 medication information and October 2014 VA Form 646.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Certain chronic diseases, including gout, a form of arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

A claim for secondary service connection requires medical evidence that connects the asserted secondary disability to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a link between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2014); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran's service treatment records (STRs) do not reflect any reports, treatment, or diagnoses for gout of the bilateral feet.  STRs in 1986 to 1990 do document complaints of right ankle and foot swelling, tenderness, and numbness.  See VBMS Notes, May 1986, June 1986, July 1986, June 1987, and June 1990 STRs.  He had diagnoses for right lower extremity cellulitis with lymphangitis, lymphedema of the right leg, neuropathy of unknown etiology, and strain versus possible water retention.  Id.  A November 1990 retirement examination reflects that the Veteran had normal lower extremities and feet clinical evaluation results.  In a November 1990 report of medical history, the examiner noted that the Veteran had cellulitis and lymphangitis of the right leg in 1986 that was secondary to Athlete's foot, he was hospitalized for four days for treatment and it resolved without complications or sequelae.  The examiner also noted that the Veteran had swollen ankles in 1990, he was treated with Feldene, and he had occasional swelling, but no further follow-up was pending.  

Post-service VA treatment records document that the Veteran first reported problems with his feet in 2002.  He complained of bilateral foot numbness with his left foot worse than the right.  He had a pins and needles sensation.  See VBMS Notes, October 2002 VA treatment record.  An October 2002 x-ray revealed that the Veteran had mild hallux valgus deformities of the first metatarsophalangeal joints of both feet and tiny spurs at posterior inferior margins of both calcanei.  In April 2003, the Veteran continued to have bilateral pedal edema with his left foot greater than his right.  He said that his pain eased up in the morning and continued with activity.  See VBMS Notes, April 2003 VA treatment record.

The Veteran was first treated and diagnosed for gout of the bilateral feet in June 2009.  Since late May 2009, the Veteran said he had pain in his right first toe, redness at dorsal tarsals, and right ankle swelling.  He described the pain as a constant throbbing with sharp pain.  He did not report any injury.  An x-ray revealed no abnormality in the right foot.  The Veteran, three days after using the medication for gout, said that the meds had worked, the swelling had lessened and the pain had decreased.  He reported having very slight pain in the great toe.  Three weeks later, he returned for treatment.  The VA treating physician noted that the Veteran had recurrent gout in the right great toe and gout in the left great ball of the left toe.  Both great toes were red and painful.  See VBMS Notes, June 2009 VA treatment records.  

In July 2009, the Veteran was evaluated by a VA rheumatologist, who noted that the Veteran currently had extreme pain in the ball of his left foot causing interference with his gait.  His right foot was found to be okay.  The VA rheumatologist stated that the Veteran had no personal history of gout.  He did have kidney stones.  The VA rheumatologist concluded that the Veteran had a "history of inflammatory arthropathy affecting his bilateral feet, likely crystalline, specifically gout with elevated uric acid, that was partially treated with prednisone and Indocin, that seems to be slowing improving with time."  See VBMS Notes, July 2009 VA treatment record.  

An October 2009 VA treatment record documents that since his July 2009 visit, the Veteran had experienced two to three flare-ups of gout, which were less severe than prior flare-ups.  The VA treating physician noted that his last uric acid level in June was 7.1.  An October 2009 x-ray revealed mild degenerative changes in interphalangeal joints in both feet and mild calcaneal enthesophytes.

The Veteran was afforded a VA examination in October 2009.  The VA examiner noted that the Veteran's last bout with kidney stones was in 1993 after he was discharged.  In the past, the Veteran had urinary tract infections, which were noted to be secondary to an enlarged prostate.  The VA examiner discussed the history of the Veteran's gout symptoms.  Upon objective evaluation, the VA examiner noted that the Veteran's serum uric acid level was normal at 5.0.  The VA examiner found that the Veteran had a remote history of kidney stones, with the last episode in 1993 and gout of both feet with a recent flare resolving.  Concluding that the Veteran's gout was not caused by or the result of his service-connected kidney stones, the VA examiner found no medical evidence supporting an association between kidney stones and gout flares.  In addition, the VA examiner found that kidney stones do not elevate uric acid levels which are the cause of gout flares.  

A February 2014 VA examiner reiterated the opinion of the October 2009 VA examiner.  See February 2014 VA examination.  

Based on a careful review of the evidence, the Board finds that the Veteran's current gout of the bilateral feet does not warrant service connection.  

As an initial matter, the Veteran does not contend, and the evidence does not show, that the Veteran's gout of the bilateral feet was directly caused by his active duty service.  Furthermore, the evidence does not show that the Veteran's gout of the bilateral feet manifested within one year of separation from service.  Rather, the Veteran contends that his gout of the bilateral feet was caused or aggravated by his service-connected kidney stones.  

However, as previously discussed above, both the October 2009 and February 2014 VA examiners found no medical association between gout and kidney stones.  The VA examiners explained that elevated uric acid levels cause gout flares, but kidney stones do not cause such elevation.  As the VA examiner's based their opinions on a complete rationale, the Board finds that the October 2009 and February 2014 VA examiners' opinions are the most probative evidence.  

The Board acknowledges that the Veteran said his doctor told him that his elevated uric acid levels were the result of his kidneys not working properly to clean the acid out.  It appears that the Veteran's private physician and the October 2009 and February 2014 VA examiners' do not disagree that elevated uric acid levels cause gout.  Indeed, the private physician does not actually suggest that the Veteran's service-connected kidney stones caused his gout, but rather that some dysfunction of his kidneys is causing his elevated uric acid, which, in turn, is causing his gout.  Nevertheless, the evidence does not demonstrate that the Veteran has been diagnosed with any underlying renal insufficiency (or any other than kidney pathology other than kidney stones).  The Veteran does not identify what kidney dysfunction his doctor alleges is the cause of the elevate uric acid.  Rather, the Veteran has only been service-connected for his kidney stones, which the October 2009 and February 2014 VA examiners opined do not do not elevate uric acid, and that there is no association with kidney stones and gout flares.  The Board has considered the Veteran's allegation concerning what his private physician said; however, it was not related that this physician provided any opinion specifically as to whether the Veteran's service-connected kidney stones caused or aggravated his gout of the bilateral feet.  As such, the alleged private physician's statement has less probative value for the medical question at issue.  

The Board finds that the Veteran has not presented any competent evidence that his gout of the bilateral feet was either caused by, the result of, or permanently worsened beyond its natural progression by his service-connected kidney stones.  
The Board considered the Veteran's contention that his medication was used to treat both gout and kidney stones and both conditions were caused by elevated uric acid; however, there was no competent or credible lay or medical evidence presented that his kidney stones actually caused or aggravated his gout.  Medication that is used to treat both conditions is not sufficient evidence that one condition causes the other.  Indeed, it may be true that elevated uric acid levels may be the basis for both gout and kidney stones, but the Veteran's elevated uric acid (or underlying disease causing elevated uric acid) is not a service-connected disability for which the Veteran can claim as the basis for secondary service connection.  

Finally, the evidence shows that the Veteran had not had any kidney stones since 1993, while the Veteran's first gout flare-up was in June 2009, about 16 years later.  As the Veteran's gout symptoms did not appear in connection with his kidney stones, this also weighs against the Veteran's belief that the two conditions are related.  Although lay evidence may be competent to establish medical etiology or nexus, the Veteran has not demonstrated that he has the requisite specialized knowledge to relate his current gout of the bilateral feet symptoms to his service-connected kidney stones.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Therefore, the Board finds that the Veteran's lay testimony is not competent to address either causation or aggravation, and thus, offers little probative value.  

In sum, the Board finds that the preponderance of the evidence shows that the Veteran's gout of the bilateral feet does not warrant service connection on either a direct or secondary basis; therefore, the benefit-of-the-doubt rule does not apply, and service connection for gout of the bilateral feet must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for gout of the bilateral feet, to include as secondary to service-connected recurrent nephrolithiasis with urethral stricture, is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


